Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Withdrawn
Acknowledgement is made of claim amendments filed 5/7/2021 and the Examiner’s Amendment that follows so that 112(f) no longer applies to the instantly claimed invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura on 6/24/2021.

The application has been amended as follows: 
In the claims:
In claim 30, lines 5-6, “an elastic device applying biasing force to keep the rod conjunction member and the slide member contacted with each other in a separable manner” has been changed to --an elastic member--.

Reasons for Allowance
Claims 18-32 are allowable because the prior art while teaching or suggesting a liquid material discharge device comprising a storage container storing a liquid material; pressurized gas supply; a nozzle having a discharge flow path; a reciprocating valve rod; an actuator driving the valve rod; a valve seat having a communication hole that is communicated with the discharge flow path; and discharge control device controlling the actuator to open and close the 
the valve seat is constituted in a replaceable manner by a valve seat member having a planar upper surface and being fixed to the nozzle in a replaceable manner. 
	Claims 33 and 34 are allowable for including the allowable subject matter of claim 31 which is allowable for reasoning previously mentioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        le
6/24/2021